             Case 4:19-cv-02051 Document 1-1 Filed on 06/06/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 99.112.16.28

ISP: AT&T U-verse
Physical Location: Katy, TX



Hit Date UTC           File Hash                                          Title
05/05/2019 00:27:11    3293EB94AE1D6AEAB4FE284B32A5BFD8E953F6A8           Caught Her By the Tail

10/25/2018 03:17:28    0F30BF36DF69D3A348B65B8CEA41B07267DB49B0           18 Year Old Models First Time
                                                                          Threesome

10/25/2018 03:17:06    630FD1ECD369ECDE0ED61838DADC114529B7DA78 Sexy Surfing Lessons

10/25/2018 03:16:24    FA8C350CF8427AFC42F92B559A99B1BABAB0F6AE           Hot Fucking with Sexy Sybil and Jake

08/17/2018 06:46:42    AAC8B3DE00CA39B816E66C843304FCD30B02945B           Young 18 Year Old Couple in Hot
                                                                          Summer Sex

08/17/2018 06:33:43    CB77E43971A3AD7F4E82151E70B8A2AB98B9660B           Hot Office Sex

07/16/2018 06:56:48    EEE6563D2B14E81C5D31D56AF1AEE139B8D3DA4B           Summertime Sex

06/04/2018 04:13:21    745BF5D9F8AFF72AF8A05286AF92D06D781BFB5D           My Sweet Surrender


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
STX290
